Citation Nr: 0619097	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-22 118	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Whether new and material evidence has been received to 
reopen a claim for right ear hearing loss. 

3.  Whether new and material evidence has been received to 
reopen a claim for a left knee disability. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to May 1987 
and from May 1988 to May 1992. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD and from an April 2004 rating 
decision that denied a petition to reopen claims for service 
connection for right ear hearing loss and a left knee 
disability. 


FINDINGS OF FACT

1.  The veteran has a current diagnosis of a major depressive 
disorder but without PTSD symptoms or an extreme traumatic 
stressor; there is no relationship shown between his 
depressive disorder and any aspect of service. 

2.  A May 2001 VA audiologist report and a June 2001 
audiologist note were not previously considered by the RO and 
are material to the status and etiology of the veteran's 
hearing acuity. 

3.  No new evidence has been received relevant to the 
veteran's left knee condition or to any relationship between 
the condition and any aspect of service. 





CONCLUSIONS OF LAW

1.   PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2005).

2.  New and material evidence has been received to reopen a 
final decision that denied service connection for right ear 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).

3.  New and material evidence has not been received to reopen 
a final decision that denied service connection for a left 
knee disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2003 and February 
2004; rating decisions in July 2003 and April 2004; and a 
statement of the case in January 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 1996) (specifically declining to address harmless 
error doctrine); see also Dingess v. Nicholson,  
19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
final adjudication in the August 2004 statement of the case 
and supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Post-Traumatic Stress Disorder

The veteran served in combat in a U.S. Marine Corps infantry 
unit in the Southwest Asia Theater of Operations in 1991.  He 
was awarded the Navy/Marine Corps Combat Action Ribbon and 
the Southwest Asia Service Medal for service during 1991 
Persian Gulf War.  He seeks service connection for PTSD 
caused by stressors that he experienced during that service. 

Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125 and the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  The veteran's testimony alone 
may establish the occurrence of the claimed in-service 
stressor only if the evidence establishes that the veteran 
engaged in combat with the enemy, the stressor is related to 
the combat, and the stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  Otherwise, the 
Board is not required to accept a veteran's uncorroborated 
account of his active service experiences.  The existence of 
an event alleged as a "stressor" that results in PTSD, though 
not the adequacy of the alleged event to cause PTSD, is an 
adjudicative, not a medical determination.  Zarycki v. Brown, 
6 Vet. App. 91 (1993). 

The veteran's enlistment physical examination in May 1988 
showed that he reported a history of depression.  The 
examiner noted that the veteran denied any diagnosis or 
treatment and this reported history was not considered 
disqualifying.  There was no record of complaint or treatment 
for a mental condition during service and no notation of a 
psychiatric condition in his April 1992 discharge physical 
examination. 

In September 1995, the veteran sought treatment from a VA 
Outpatient Clinic for anxiety, restlessness, and 
sleeplessness.  He stated that he had lost his job, that his 
wife had left home with their children, and that he was 
living with his mother.  He made no mention of events in 
service.  The VA examiner diagnosed adjustment disorder with 
mixed emotional factors.  He prescribed medication and 
recommended further treatment if his symptoms worsened.  In a 
follow-up examination in January 1998, the examiner noted 
that he displayed regressive behavior in being "under his 
mother's wing."  He failed to appear for appointments in 
April 1998 and August 1998.  In an October 1999 VA 
examination , the veteran stated that his anxiety, 
sleeplessness, lethargy, body aches, dizziness, memory loss, 
and nightmares began after his military service when he had 
been exposed to oil field fumes in the Gulf War.  He also 
restated his domestic and financial difficulties.  The 
examiner diagnosed major depression but made no comment on 
the etiology of the condition. 

The veteran was also examined by a private psychiatrist in 
September 1995, March 1996, and June 1996.  In a June 1996 
letter, the psychiatrist diagnosed generalized anxiety 
disorder with depression but did not comment on any specific 
causes. 

In August 2001, the veteran received a psychological 
evaluation from a physician at Ponce Medical School in Ponce, 
Puerto Rico.  The report was a form with check-off boxes of 
example stressors and clinical symptoms.  Short phrases were 
inserted including "precipitating factors" listed as "loss 
of children / PSTD War."   The physician referred to the 
DSM-IV criteria and diagnosed PTSD; however, he provided no 
rationale for the diagnosis and noted no specific stressor 
events.  He recommended individual education and prescribed 
medications. 

In October 2002, the veteran was examined by a board 
consisting of a psychiatrist, social worker, and psychologist 
at the PTSD Clinic at the VA Medical Center VAMC) in San 
Juan, Puerto Rico.  The veteran stated that during his Gulf 
War service he saw dead soldiers and that another Marine had 
been killed accidentally.  Other pre-printed "examples of 
possible traumatic events" were checked including that his 
unit engaged in fire fights with the enemy and that the 
veteran was present when other troops were killed or wounded.  
The remainder of the report also consisted of checked boxes 
preceding pre-printed symptoms and clinical observations.  
The board diagnosed PTSD but did not provide a rationale for 
the diagnosis or comment on the relative effects of the 
veteran's combat experiences and his domestic and financial 
difficulties.  They prescribed individual and group therapy.  
The veteran received follow-up treatment in December 2002, 
March 2003, April 2003, and June 2003.  The records showed a 
continued restlessness, insomnia, and nightmares but no 
suicide or homicidal ideations, no panic attacks, no auditive 
hallucinations.  He displayed good memory and judgment.  
Although the "check-the-box" history of in-service 
stressors was repeated, all specific diagnostic comments 
referred to domestic and financial situations including a 
large debt for child support. 

In a May 2003 statement veteran described his combat 
stressors as sighting dead bodies when his unit overtook 
enemy positions and the accidental death of a fellow Marine.  

In June 2003, the veteran was examined by a different board 
of two VA psychiatrists.  They reviewed the claims folder 
including the electronic records of treatment by the PTSD 
Clinic.  The examiners noted that the veteran stated that his 
unit engaged in fire fights with the enemy and that he saw 
dead and wounded friendly and enemy soldiers.  He also stated 
that he did not witness the fellow Marine's accident but 
heard about it at a later time.  The examiners noted that the 
veteran was sad, depressed, irritable, and anxious with 
sleeplessness and loss of interest in daily activities.  
However, he did not have nightmares, distressing thoughts, or 
avoidant behaviors related to his combat experiences.  The 
examiners also noted the veteran had employment, domestic, 
and financial difficulties.  The examiners concluded that the 
veteran's mental condition did not meet the criteria of DSM-
IV for a diagnosis of PTSD because he was not able to 
describe a specific severe and horrible traumatic event that 
he experienced in combat.  He did not become anxious, 
depressed, or distressed while discussing his experiences.  
He did not report feelings of intense fear while experiencing 
the events and did not avoid stimuli associated with the 
events.  His memories were not intrusive or persistent and 
did not interfere with daily function.  The examiners 
diagnosed a major depressive disorder, precipitated by a 
broken marriage in 1994 and not related to service. 

In his May 2004 appeal, the veteran stated that his stressors 
in combat were that his unit encountered enemy resistance and 
that he saw dead and wounded soldiers while making a 
reconnaissance of enemy positions after air and artillery 
strikes. 

As a preliminary matter, the Board concludes that the 
veteran's military records demonstrate that he did serve in 
combat in Southwest Asia in 1991.  Therefore, his description 
of combat events is accepted without corroboration because it 
is consistent with the circumstances, conditions, and 
hardships of the veteran's service.  38 U.S.C.A. § 1154 (b); 
38 C.F.R. § 3.304(f).  The Board notes, however, that the 
veteran did not personally witness the accidental death of a 
fellow Marine.  He saw dead soldiers in the aftermath of 
combat action and did not describe any traumatic events when 
he or other Marines in company with him were in imminent 
danger of death or serious injury.  

The Board concludes that the veteran does not have a current 
diagnosis of PTSD that meets the criteria of DSM-IV.  

Initially, the veteran was diagnosed with adjustment disorder 
with regressive behavior by physicians at the VA Outpatient 
Clinic from 1995 to 1998.  A private physician diagnosed 
generalized anxiety disorder with depression in 1996, and a 
VA examiner diagnosed major depression in 1999.  No specific 
conclusions were recorded regarding the etiology of the 
conditions; however, there were many references to 
employment, domestic, and financial difficulties.  The 
veteran did not identify any combat stressors at the time. 

The Board carefully considered the diagnoses of PTSD made by 
the Ponce Medical School in August 2001 and the PTSD Clinic 
in October 2001 but placed greater weight on the analysis and 
diagnosis of the June 2003 VA examiners.  There is no 
evidence that the physician at Ponce Medical School had 
reviewed any of the veteran's prior service or medical 
treatment records.  His description of precipitating factors 
was not specific and included a domestic issue.  The PTSD 
Clinic board did note that they reviewed the veteran's 
medical record to date, but did not review the claims file 
that contained the veteran's written statements and private 
treatment records.  They did not note that the veteran did 
not personally witness the Marine's accidental death and 
cited other general events by checking a pre-printed list.  
There was no detailed discussion of a possible link between 
these general combat events and the veteran's specific 
symptoms.  Subsequent treatment notes from the Clinic 
contained discussion of the veteran's domestic problems but 
not the effects of his combat experiences. 

On the other hand, the October 2003 examiners did note their 
review of the entire claims file including the previous 
treatment records from the PTSD Clinic. Their analysis 
included a detailed rationale for their conclusions.  They 
discussed the absence of a specific traumatic event and any 
connection between the veteran's combat experience and his 
observed symptoms and behaviors.  The examiners concluded 
that the absence of a severe, traumatic event as well as the 
associated PTSD symptoms precluded a diagnosis of PTSD.  They 
specifically discussed which criteria for a DSM-IV diagnosis 
of PTSD that the veteran failed to meet.  The Board places 
greater weight on the conclusions of these examiners because 
they provided a more thorough rationale based on a complete 
review of the file and addressed the veteran's specific 
experiences and their relationship to his symptoms as well as 
the impact of other life stressors. 

In sum, the weight of the credible evidence demonstrates that 
the veteran's current depression is not PTSD, was first 
manifested many years after service, and is not related to 
his active service or any incident therein.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski,
1 Vet. App. 49 (1990).

Right Ear Hearing Loss 

The veteran seeks to reopen a December 1997 final decision 
for service connection for right ear hearing loss because no 
right ear hearing loss disability was shown by the evidence 
of record.  He contends that hearing loss was incurred in 
service. 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the "new and 
material evidence" analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The record contains a May 2001 note from a VA audiologist who 
diagnosed the veteran with mild to moderate sensorineural 
hearing loss, bilaterally, with normal middle ear function in 
both ears.  She noted the veteran's report of a history of 
noise exposure in service.  However, she did not comment on 
the effect of noise exposure on his hearing loss, and there 
are no audiometric results of record that support her 
diagnosis.  The record also contains a June 2001 VA audiology 
note that showed that the veteran was fitted with a right ear 
hearing aid. 

The Board concludes that these records are new since they 
were not considered by the RO in 1997.  The records are 
material to the issue of hearing acuity because they suggest 
that the veteran currently has some unspecified degree of 
hearing loss that may be due to acoustic trauma in service.  
These records relate to an unsubstantiated fact necessary to 
substantiate the claim and thus create a reasonable 
possibility of substantiating the claim.  Therefore, they are 
new and material evidence.

The Board grants the petition to reopen the previously denied 
claim for right ear hearing loss.  To this extent only, the 
claim is allowed.  The claim will be further addressed in the 
remand attached to this decision.  
 
Left Knee Disability

The veteran seeks to reopen a December 1997 final decision 
for service connection for a left knee disability because no 
left knee disability was shown by the evidence then of 
record.

The veteran contends that his disability was caused by an 
injury in service and that he has never been evaluated for 
the disability.  The applicable standards for the submission 
of new and material evidence necessary to reopen a final 
decision that denied service connection for the left knee 
disability are the same as provided above for hearing loss. 

The record contains no new medical evidence that addresses a 
left knee disability. Prior to the December 1997 decision, 
the veteran failed to appear for a scheduled evaluation.  
However, in October 1999, the veteran received a VA general 
medical examination and a separate examination for fractures 
and bone disease.  The examiners noted that he was treated 
for left knee pain in service in 1990.  Neither examiner 
noted any disease, residual conditions from injury, or 
disability of the left knee.  The veteran's claims statement 
submitted in conjunction with this petition to reopen his 
claim are essentially cumulative of contentions considered at 
the time of the previous claim and thus are not new evidence.

The Board finds that new and material evidence has not been 
submitted because none of the new evidence relates to the 
left knee disability.

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the petition to reopen the claim for service connection for a 
left knee disability  must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied. 

The claim for service connection for right ear hearing loss 
is reopened.  To that extent only, the claim is allowed. 

The petition to reopen a final decision that denied service 
connection for a left knee disability is denied. 


REMAND

The veteran has submitted new and material evidence regarding 
his claim for service connection for right ear hearing loss.  
That new evidence shows that he has mild to moderate 
sensorineural hearing loss.  The veteran alleges that his 
hearing loss is due to noise exposure during service.  Where 
the evidence shows a current disability; an event, injury, or 
disease in service; and indicates that the claimed disability 
may be associated with the inservice event, VA will provide a 
medical examination.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1.  Provide the veteran an examination to 
determine whether there is any hearing 
loss disability in the right ear.  If a 
hearing loss disability is found in the 
right ear, the examiner should opine 
whether it is as likely as not (50 percent 
or greater probability) that any right ear 
hearing loss disability is related to the 
veteran's service or any noise exposure 
during his service.

2.  After completion of the above, 
readjudicate the issue on appeal of 
entitlement to service connection for 
right ear hearing loss.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


